Maxwell J.
The appellant has wholly failed to show any .error to his prejudice in the decree complained of.
The negotiable note of Welton, in which Peerce and Williams were endorsers, was fully paid off by Peerce and W ill'iams on the 7th day of June, 1860, by the satisfaction of the» judgment then paid by them.
The money to satisfy the judgment seems to have been borrowed on the draft of Peerce, endorsed by Williams, bearing-date June 7th, 1860, and payable six months after date at the-Merchants’ Bank of Baltimore.
The amount of this draft was paid by Peerce at its maturity, and the ri ght at once accrued to Peerce to recover from Wel-ton the entire amount of the negotiable note on which he was, first endorser.
The questions which the appellant attempts to raise in the case do not arise in it. Hogan vs. Duke, 20 Gratt., 244; Michire vs. Jeffries, 21 Grat., 334.
The decree complained of must be affirmed with damages- and costs.
The other judges concurred.
Decree affiRued.